           Case 1:20-cr-00062-NONE-SKO Document 60 Filed 12/14/20 Page 1 of 2



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   BRYAN SAHAGUN
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 1:20-cr-00062 NONE-SKO
11                                 Plaintiff,               DEFENDANT’S REQUEST AND
                                                            WAIVER OF APPEARANCE
12   v.
13   BRYAN SAHAGUN,
14                                 Defendant.
15

16           Defendant, BRYAN SHAHGUN, hereby waives his appearance in person in open court upon
17
     the status conference set for Wednesday, December 16, 2020 of the above-entitled case. Defendant
18
     hereby requests the court to proceed in his absence and agrees that his interest will be deemed
19
     represented at said hearing by the presence of his attorney, MONICA BERMUDEZ, Defendant further
20

21   agrees to be present in person in court at all future hearing dates set by the court including dates for

22   jury trial.

23   DATED: December 14, 2020                                             /s/Bryan Sahagun
                                                                          Bryan Sahagun
24
     DATED: December 14, 2020                                             /s/ Monica L. Bermudez
25                                                                        MONICA L. BERMUDEZ
                                                                          Counsel for Defendant
26

27

28
                                                        1
          Case 1:20-cr-00062-NONE-SKO Document 60 Filed 12/14/20 Page 2 of 2



 1                                              ORDER
 2            Good cause appearing.
 3            IT IS HEREBY ODERED that the defendant, BRYAN SHAHGUN, is hereby excused from
 4   Appearing at this court hearing scheduled for Wednesday, December 16, 2020.
 5

 6

 7   IT IS SO ORDERED.
 8
     Dated:     December 14, 2020                            /s/   Sheila K. Oberto   .
 9                                                  UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
